Continuation Sheet for PTOL-413FP

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20180359419 A1 (Hu)
US 20170358126 A1 (Lim)
US 20180096453 A1 (Edward)
US 20130010084 A1 (Hatano)
US 20140375762 A1 (Fig. 98, 103, 122)
US 20060072176 A1 (Figs 1-6 & 8)
US 20160328833 A1 
US 20140313284 A1 (Fig.5, 11)
US 20060238536 A1 
US 20180096453 A1 
US 20180124312 A1 (Fig.5)
US 20170358126 A1 (Fig. 5B)
US 20140375762 A1 (Fig. 72, 98)
US 20180124312 A1 (Fig. 5)
US 20090100379 A1 (Figs 6-8, para 50-52))
US 20110285810 A1 (Fig.4)
US 20130077890 A1
US 20100208032 A1
US 20030068098 A1
US 20180077210 A1










Hu in view of Lim
Regarding claims 1, 14 In a digital medium environment for editing digital images, a computer-implemented method for generating a panoramic image from different panoramic projections[(para 18, Fig.13, 14)], the method comprising:		 calculating, by at the least one processor, Euler angle coordinates at first UV coordinates corresponding to the respective pixel: [(Fig.14 step 1321, para 102)]		 calculating, by the at least one processor and for each geometric ray, second UV coordinates corresponding to an intersection between the respective geometric ray and a pixel of an input image[(step 1322, Fig.14, second uv coordinates of input image corresponding to output points are obtained )] ::	 converting, by the at least one processor and for each intersection, the second UV coordinates at the respective intersection to one of the pixels in the input image[(step 1325 Fig.14)]:	 and generating, by the at least one processor and for each intersection, a combined panoramic image, metadata descriptive of the combined panoramic image, or both, the generating being based on the converted pixel in the input image, the combined panoramic image representing a combination of the output image and the input image[(Fig.22, para 115, because of “or” any one of the alternative is enough)],.
. 
Hu does not explicitly show however Lim, in the same field of endeavor, teaches determining, , whether a pixel in a stereoscopic panoramic projection output image is within a left eye sub-window of the output image or within a right eye sub-window of the output image[(para 210, 217, 219-222)] : mapping, by the at least one processor, the Euler angle coordinates to a geometric ray offset from an origin of a coordinate system [((Lim Fig. 5B para 187-193, please note the angles in spherical coordinates as shown in Fig.5A are Euler angles)]  based at least in part on the determination of whether the respective pixel is within the left eye sub-window of the output image or within the right eye sub-window of the output image: [(para 210, 217, 219-222)]
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results 

2. The method of claim 1, wherein the input image is a planar projection, and wherein the ray is offset from the origin of the coordinate system relative to a reference frame of the output image. [(Hu, para 113 & Fig. 20; the output image and projection plane does not perfectly fit, there is an offset)] . 


3. The method of claim 1, wherein the input image is a planar projection [(Hu para 114, Fig.15; flatten equirectangular projection)] , and wherein the method includes determining an intersection between the respective geometric ray and a plane of the planar projection. [(Lim 189, 289)] 

4. The method of claim 3, wherein the plane of the planar projection is offset relative to a reference frame of the output image [(Hu, para 113 & Fig. 20; the output image and projection plane does not perfectly fit, there is an offset)] . 

5. The method of claim 1, wherein the input image is a non-planar projection, and wherein ray is offset from the origin of the coordinate system by zero [(Fig.17; the project on globe fit perfectly on panoramic frame, para 113)] . 

8. The method of claim 1, wherein the input image represents a monoscopic panoramic projection [(Fig.15 para 18; the image is monoscopic, as there are no separate images for left and right eye)] . 

[(para 106-107)] . 

18. The system of claim 14, wherein the second UV coordinates represent a two-dimensional texture of a second three-dimensional surface associated with the respective pixel in the input image[(para 113)] .. 


20. The system of claim 14, wherein the combined panoramic image retains at least a portion of content of the output image and at least a portion of content of the input image [(Fig.22, para 115)] .

Hu in view of Lim in view of Edward 
Claims 6, 15. Hu in view of Lim does not explicitly teaches however Edward teaches The method of claim 1, wherein the ray is offset from the origin of the coordinate system based on an interpupillary distance associated with the output image. .[[(para 35, 36, Fig.2 & Fig.4)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because all the claimed elements were known in the prior arts 

Hu in view of Lim in view of Hatano
Regarding Claims 7, 16. Hu does not explicitly teaches however Lim teaches the output image represents a first panoramic projection, wherein the input image represents a second panoramic projection [(Fig.13 and para 218)] 

Hu in view of Lim does not explicitly teaches that of the first panoramic projection and optics of the second panoramic projection are mismatched.

However, in the same/related field of endeavor, Hatano teaches the first panoramic projection and optics of the second panoramic projection are mismatched. [( Hatano para 111 & 112)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because  all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (Lim teaches that such projections from the left eye and right 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486